Plaintiff in error filed three suits against defendant in error in the County Court at Law of Tarrant County, in each of which recovery was sought upon a promissory note or notes in an amount within the court's jurisdiction with foreclosure of chattel mortgage upon an automobile given to secure the debt. Each petition failed to alleged the value of the automobile. At the time each suit was filed the plaintiff filed an affidavit for sequestration in which the value of the automobile was stated in an amount within the court's jurisdiction. The three suits were consolidated for trial and the amended petition filed after *Page 308 
the order of consolidation did not allege the value of the automobiles. The Court of Civil Appeals reversed the trial court's judgment in favor of plaintiff and remanded the cause.58 S.W.2d 1062. The question presented is the same as that this day decided in Mrs. C. B. Brown et al. v. C. C. Peters (ante, p. 300), a companion case. The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court May 13, 1936.